Citation Nr: 1307758	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and stepdaughter, S. M. 



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in January 2013.  A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision of August 2005, the RO denied service connection for bilateral hearing loss; this decision is final.

2.  The evidence added to the record since the August 2005 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

3.  With resolution of the doubt in the Veteran's favor, left ear hearing loss was incurred in service. 

3.  Right ear hearing loss and tinnitus were not incurred during or as a result of active service.  


CONCLUSIONS OF LAW

1.  Subsequent to the final August 2005 rating decision, new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2012).

2.  The criteria for the establishment of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

3.  The criteria for the establishment of service connection for left ear hearing loss have not been approximated.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

4.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for bilateral hearing loss and tinnitus in the September 2008 rating decision, he was provided notice consistent with the requirements of the VCAA in May 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received information about the establishment of disability ratings and effective dates if a claim of service connection was successful. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the May 2008 letter informed the Veteran of what evidence would substantiate his application to reopen his previously denied claim. The VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran was afforded a VA examination in August 2008. The report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran, and his family members.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for hearing loss in an August 2005 rating decision, the Veteran did not initiate an appeal, and no additional evidence was received prior to the expiration of the appeal period. The decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b).  

Generally a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened towards determination of its merits.   38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet.App. 510 (1992);  see Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); but see Duran v. Brown, 7 Vet.App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The evidence of record at the time of the August 2005 RO decision included service treatment records, the Veteran's Reports of Separation from the Armed Forces of the United States (DD form 214) and VA outpatient treatment reports.  

Service treatment reports reflect that a June 1952 enlistment examination revealed no abnormal findings of the Veteran's ears or drums and whisper voice test results were 15/15 in each ear.  The Veteran did not note any history of ear trouble or hearing problems in the June 1952 Report of Medical History.  A July 1952 enlistment examination revealed no abnormal findings of the Veteran's ears or drums and whisper voice test results were 15/15 in each ear.  The Veteran did not note any history of ear trouble or hearing problems in the July 1952 Report of Medical History.  An April 1956 separation examination from the Veteran's first period of active service revealed no abnormal findings of the Veteran's ears or drums and whisper voice test results were 15/15 in each ear.  The Veteran did not note any history of ear trouble or hearing problems in an April 1956 Report of Medical History.  A February 1960 separation examination revealed no abnormal findings of the Veteran's ears of drums and whisper voice test results were 15/15 in each ear.  Audiometric testing was also performed at this time and revealed that the hearing threshold levels in decibels were as follows:




HERTZ









500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
20
15
10
10
15

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at the February 1956 separation examination, converted from ASA to ISO/ANSI units, are as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
30
25
20
20
25
LEFT
45
25
20
20
20

The Veteran's DD forms 214 reflect that he served on two periods of active service from July 1952 to July 1956 and from July 1956 to March 1960.  His military occupational specialty (MOS) during his first period of active service was that of a petroleum supply specialist and his MOS during his second period of active service was that of a fuel specialist.  Service treatment reports also reflect that the Veteran worked as a fuel handler with tasks including refueling aircraft.  

VA outpatient treatment reports from October 2004 to March 2005 reflect that the Veteran had been diagnosed with hearing loss and moderate to moderately severe sensorineural hearing loss, however no audiometric test results were included with the diagnoses.  

The new evidence of record submitted after the August 2005 RO decision includes a VA examination, VA outpatient treatment reports, testimony from the Veteran and his stepdaughter and lay statements from the Veteran's family members.  

The lay statements from the Veteran's family members and his own testimony as to hearing loss are material within the meaning of the law. In particular, the Veteran's family members are competent to report that since leaving service, the Veteran has had hearing loss, and their reports are presumed credible for the limited purpose of determining whether the claim should be reopened. 

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.


The Merits of the Claims

An August 2008 VA examination reflects that the Veteran complained of having gradual hearing loss bilaterally and difficulty hearing in all situations if not wearing his hearing aids.  Pre-military work history included working at a Dow plant for six months and working in construction for six months.  Military work history included aircraft maintenance.  Post military work history included grocery supply for 18 years.  Military noise exposure where hearing protection was reportedly used included demolitions.  Military noise exposure where hearing protection was reportedly not used included firearms, firing range, helicopters, aircraft engines and the flight line.  Occupational and recreational noise exposure where hearing protection was reportedly used included aircraft engines and flight line.  Occupational and recreational noise exposure where hearing protection was reportedly not used included construction, truck driving, public road work, jackhammer, power tools and the occasional use of lawn equipment.  
Significantly, the Veteran denied the occurrence and presence of tinnitus.  

Audiometric testing was also performed at this time and revealed that the hearing threshold levels in decibels were as follows:




HERTZ









500
1000
2000
3000
4000
RIGHT
60
55
55
60
60
LEFT
65
60
65
65
65

The average puretone threshold was 58 decibels for the right ear and 64 for the left.  Maryland CNC speech recognition scores were 12 percent in right and 16 percent in the left.  The examiner diagnosed the Veteran with moderately severe sensorineural hearing loss from 500 to 4000 Hertz bilaterally.  Tympanograms were within normal limits.  The examiner could not evaluate acoustic reflexes due to excessive compliace fluctuation.  The examiner noted that the service records reflected a normal whispered voice test at induction and normal hearing bilaterally at separation.  

She also noted that the Veteran reported hearing loss beginning approximately six years previously, (or in 2002, 42 years post military service).  The examiner noted that medical treatise evidence reported that once the exposure to noise was discontinued there was no significant further progression of hearing loss as a result of noise exposure.  Citing to another article, the examiner stated that research indicated that previously noise-exposed ears were not more sensitive to future noise exposure and hearing loss due to noise did not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise was discontinued.  Therefore, the examiner opined that the Veteran's hearing loss was less likely than not due to noise exposure during military service.  

With respect to the Veteran's tinnitus, the examiner noted that the Veteran denied the presence and occurrence of tinnitus and therefore, she also concluded noise exposure during military service did not result in tinnitus.  

VA outpatient treatment reports from August 2006 to January 2010 reflect that the Veteran was assessed with moderate to severe sensorineural hearing loss and was provided hearing aids.  

During a January 2013 video conference hearing, the Veteran testified that he worked as on the flight line all of the time, constantly exposed to engine noise from various aircraft and air ground equipment.  He stated that he did not wear hearing protection at that time.  The Veteran's stepdaughter testified that she had known the Veteran since 1972 and since that time, he had hearing problems and was complaining about his ears.  She also reported that he worked for a food distribution company when the Veteran married her mother and that he worked in stock and not as a truck driver.  

Lay statements from the Veteran's siblings were received in February 2013, indicating that they all witnessed the Veteran's complaints of hearing loss since his return from active service in the 1960s as well as complaints of a ringing and buzzing in the ears since that time.  In a February 2013 statement, the Veteran's spouse reported that she met the Veteran in 1970, at which time he complained about being unable to hear and communicating with him was a challenge.  She also reported that he had told her that he was around aircraft in the Air Force and she believed that this caused him to lose his hearing.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Board has considered the lay statements and testimony by the Veteran and his family members regarding his continuity of hearing problems and tinnitus symptoms existing since active service are competent and credible evidence of hearing problems and tinnitus in service and a continuity of symptoms since his active service.  However, the Veteran's allegations and the reports of the witnesses have been investigated by a competent medical examiner and found not substantiated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

However, specifically as to left ear hearing loss, the Veteran's in-service separation examination demonstrated a hearing loss, and there is no evidence which essentially refutes its presence. See 38 C.F.R. § 3.385.  The claim for service connection for left ear hearing loss is granted.

With respect to the right ear hearing loss, while the Veteran's has a current diagnosis of bilateral hearing loss and his service information supports his reports of exposure to excessive noise during his active service, hearing loss in the right ear was not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's right ear hearing loss to his military noise exposure.  

While the service treatment records reflect the presence of hearing loss in the left ear upon separation from the Veteran's active service, they do not indicate the presence of hearing loss in the right ear at that time, despite his MOS of a fuel specialist.  See 38 C.F.R. § 3.385 (2012).  

The post-service medical evidence of record does not demonstrate hearing loss disability in the right ear until October 2004, when hearing loss was generally diagnosed, approximately 44 years after the Veteran's discharge from active service.  Therefore, the record evidence indicates no showing that the Veteran's right ear hearing loss was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

In addition, the August 2008 VA examiner found that hearing loss was less likely than not due to noise exposure during military service.  As noted above, this examination has been found to be adequate.  

Therefore, as there is no probative evidence of a nexus between the Veteran's active service and his currently diagnosed right ear hearing loss, the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss is related to his active military service.  Accordingly, the claim for service connection for right ear hearing loss is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine with respect to the Veteran's right ear hearing loss.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened. 

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is denied.  

Service connection for right ear hearing loss is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


